05-15-00763-CV                      Filed: 6/18/2015 9:59:02 AM
                                                                     Andrea S. Thompson
                                                                     District Clerk
                                                                     Collin County, Texas
                                                                     By Sandra Hill Deputy
                                                                     Envelope ID: 5724833


                              CAUSE NO. 429-05080-2013
                                                                            FILED IN
SC LEGACY INDEPENDENCE, LTD.,               §    IN THE DISTRICT 5th
                                                                 COURT
                                                                     COURT OF APPEALS
AND WEITZMAN MANAGEMENT                     §                          DALLAS, TEXAS
CORP.,                                      §                       6/18/2015 2:03:09 PM
                                            §                             LISA MATZ
                Plaintiffs,                 §                               Clerk
                                            §    429th JUDICIAL DISTRICT
v.                                          §
                                            §
SPY, INC., DENO SPYROPOULOS, AND            §
GINA SPYROPOULOS,                           §
                                            §    COLLIN COUNTY, TEXAS
                Defendants.

                       DEFENDANTS’ NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

      COME NOW, Defendants Spy, Inc., Deno Spyropoulos, and Gina Spyropoulos

(collectively, the “Defendants”) and pursuant to Rule 25 of the Texas Rules of Appellate

Procedure, files this notice of their desire to appeal the Final Judgment on Plaintiffs SC

Legacy Independence, Ltd. and Weitzman Management Corporation’s First Amended

Traditional Motion for Summary Judgment on Plaintiffs’ Claims and No Evidence

Motion for Summary Judgment on Defendants’ Counterclaims signed May 20, 2015.


      The Final Judgment and Order was signed in Cause No. 429-05080-2013; SC

Legacy Independence, Ltd. and Weitzman Management Corp., v. Spy, Inc., Deno

Sypropoulos, and Gina Spyropoulos in the 429th Judicial District of Collin County,

Texas. This appeal is taken to the Fifth Court of Appeals.




DEFENDANTS’ NOTICE OF APPEAL                                                           PAGE 1
                                                      Respectfully submitted,

                                                      MARIS & LANIER, P.C.


                                                      /s/ Robert F. Maris_________
                                                      Robert F. Maris
                                                      State Bar No. 12986300
                                                      rmaris@marislanier.com
                                                      3710 Rawlins Street, Suite 1550
                                                      Dallas, Teas 75219
                                                      214-706-0920 telephone
                                                      214-706-0921 facsimile

                                                     ATTORNEYS FOR DEFENDANTS




                               CERTIFICATE OF SERVICE

      This is to certify that a true, correct and complete copy of the foregoing document
has been served in accordance with Rule 21a of the Texas Rules of Civil Procedure on the
18th day of June, 2015 to:

Hillary Kramer Lynch
Cobb Martinez Woodward PLLC
1700 Pacific Ave., Suite 3100
Dallas, Texas 75201
VIA FACSIMILE
                                               /s/Robert F. Maris_________
                                               Robert F. Maris




DEFENDANTS’ NOTICE OF APPEAL                                                     PAGE 2